DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 April 2020 and 23 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/860,701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of Application No. 16/860,701 completely encompass the subject matter claimed in the aforementioned claims of the instant application.

Regarding claim 1, 16860701 teaches a signal processing device comprising: a branch section configured to generate, from an input signal which is a current signal, a plurality of branch signals that are proportional to the input signal and have different signal intensities and to supply the plurality of branch signals to respective different individual paths (claim 1, lines 8-12); a selection section configured to select one of the plurality of individual paths and output a signal supplied through the selected individual path (claim 1, lines 13-14); a determination section configured to determine whether in each of the plurality of individual paths, a magnitude of a signal supplied to the selection section is in a preset allowable range (claim 1, lines 20-22); and a control section configured to cause the selection section to select the individual path having a highest gain among the individual paths in which the magnitude of the signal is determined by the determination section to be in the allowable range (claim 1, lines 23-26).

Regarding claim 2, 16860701 teaches the signal processing device according to claim 1, wherein the branch section is configured to generate the plurality of branch signals from a light reception signal by using a current mirror circuit (claim 2).

Regarding claim 3, 16860701 teaches the signal processing device according to claim 1, wherein the branch section is configured to generate the branch signals by dividing a light reception signal by using a shunt circuit including a plurality of transistors that have different amplification factors and are connected in parallel to each other and to which the same bias voltage is applied (claim 3).

Regarding claim 4, 16860701 teaches the signal processing device according to claim 3, wherein the branch section is configured to supply the bias voltage to the shunt circuit through a regulation amplifier (claim 4).

Regarding claim 5, 16860701 teaches the signal processing device according to claim 1, wherein each of the plurality of individual paths further includes a hold circuit configured to integrate the branch signal that flows through the corresponding one of the plurality of individual paths (claim 5).

Regarding claim 6, 16860701 teaches the signal processing device according to claim 5, wherein each of the plurality of individual paths further includes a sample- and-hold circuit group including a plurality of sample-and-hold circuits configured to sample and hold an output of the hold circuit at different timings (claim 6, lines 19-23), and the control section is configured to cause the sample-and-hold circuit group to be operated so that a value held by the plurality of sample-and-hold circuits of the individual path caused to be selected by the selection section is sequentially and individually read and supplied to the selection section (claim 6, lines 24-27).

Regarding claim 7, 16860701 teaches the signal processing device according to claim 1, wherein each of the plurality of individual paths further includes a voltage conversion circuit configured to convert the branch signal into a voltage signal (claim 7, lines 4-5), and a sample-and-hold circuit group including a plurality of sample- and-hold circuits configured to sample and hold, at different timings, a voltage signal outputted from the voltage conversion circuit (claim 7, lines 6-8); and the control section is configured to cause the sample-and-hold circuit group to be operated so that a value held by the plurality of sample-and-hold circuits of the individual path caused to be selected by the selection section is sequentially and individually read and supplied to the selection section (claim 7, lines 9-12).

Regarding claim 8, 16860701 teaches the signal processing device according to claim 6, wherein each of the plurality of individual paths further includes a voltage follower circuit at a stage before the plurality of sample-and-hold circuits (claim 8).

Regarding claim 9, 16860701 teaches the signal processing device according to claim 1, wherein the determination section is configured to use a saturation threshold to determine whether a value is in an input range of a conversion section, and the saturation threshold is set to a value smaller than an upper limit value of the input range (claim 9).

Regarding claim 10, 16860701 teaches the signal processing device according to claim 1, further comprising a conversion section configured to perform analog-digital conversion of a signal supplied through the individual path selected by the selection section (claim 1, lines 15-16).

Regarding claim 11, 16860701 teaches the signal processing device according to claim 10, wherein the control section is configured to generate, on the basis of a determination result obtained by the determination section, a high-order bit for a conversion result obtained by the conversion section (claim 10).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
Claim 1: “the allowable range” in line 16 should be “the preset allowable range” for further clarity;
Claim 10: “the individual path selected by the selection signal” in lines 3-4 should be “the selected individual path” for further clarity
Claim 11: “on the basis of a determination result” in lines 2-3 should be “using a determination signal” (or something similar) for further clarity
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1: "a branch section configured to...," "a selection section configured to...," "a determination section configured to...," and "a control section configured to...;” and 
In claim 10: “a conversion section configured to….”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“a branch section” is being interpreted as a shunt circuit as described on page 5 and figure 2, or as the similar structures shown in figure 14; or as a current mirror as shown in figures 15-16
“a selection section” is not defined by anything except its functions (see 112 rejections), which are described on page 7, lines 20-23
“a determination section” is not defined by anything except its functions (see 112 rejections), which are described in the last paragraph on page 6
“a control section” in not defined by anything except its functions (see 112 rejection), which are described on page 8
“a conversion section” is being interpreted as an analog-digital converter as described on page 8, lines 5-8
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “the selected individual path” in lines 8-9 lacks antecedent basis. Additionally, it is unclear whether “different individual paths” in lines 5-6, and “the plurality of individual paths” in lines 7-8 and line 11, and “the individual paths” in lines 14-15 are referring to the same thing or different, however, the examiner is interpreting all three to be referring to the same thing. Claims 2-12 are rejected for their dependency on claim 1. 

Regarding claim 3, “the branch signals” in line 2 and “the same bias voltage” in line 5 lack antecedent basis. Claim 4 is rejected for its dependency on claim 3.

Regarding claim 4, “the bias voltage” in line 2 lacks antecedent basis.

Regarding claim 5, “the branch signal” in line 3 and “the corresponding one of the plurality of individual paths” in lines 3-4 lack antecedent basis. Claims 6 and 8 are rejected for their dependency on claim 5. 

Regarding claim 6, “the individual path” in line 8 lacks antecedent basis. Claim 8 is rejected for its dependency on claim 6.

Regarding claim 7, “the branch signal” in lines 3-4 lacks antecedent basis.

Regarding claim 12, “the number of occurrences” in line 4 lacks antecedent basis.

Claim limitation “a selection section," "a determination section," and "a control section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See claim interpretation section above Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanishi et al. (JP 2016014535 A).

Regarding claim 1, Imanishi teaches a signal processing device comprising: a branch section (7) configured to generate, from an input signal which is a current signal, a plurality of branch signals that are proportional to the input signal and have different signal intensities and to supply the plurality of branch signals to respective different individual paths (see figure 2, current mirror circuit comprising of transistors TR1, TR2, and TR3; and ¶15, the photocurrent of the light receiving element 6 generated in proportion to the light reception intensity can be equally supplied to the first and second amplifiers 13 and 14 without being attenuated); a selection section (18) configured to select one of the plurality of individual paths and output a signal supplied through the selected individual path (see figure 1, selection unit 18; and ¶22, the waveform selection unit 18 causes the rise of the plurality of first order differential waveforms obtained by first order differentiation. The barycentric positions of the plurality of primary differential waveforms are calculated based on the time, and the times corresponding to the barycentric positions are determined as the detection times of the plurality of signal waveforms. Then, assuming that the signal waveform showing the maximum peak corresponds to the reflected signal from the DUT 3, this signal waveform is selected); a determination section (10) configured to determine whether in each of the plurality of individual paths, a magnitude of a signal supplied to the selection section (18) is in a preset allowable range (see figure 1, determination unit 10; and ¶18, The determination unit 10 determines which of the signal amplified by the first amplifier 13 and the signal amplified by the second amplifier 14 is to be employed for distance measurement… the signal data of the signal amplified by the first amplifier 13 is read from the storage unit 9, and the maximum value thereof corresponds to a predetermined saturation determination threshold value v3 (corresponding to the signal strength immediately before waveform saturation)); and a control section (11) configured to cause the selection section (18) to select the individual path having a highest gain among the individual paths in which the magnitude of the signal is determined by the determination section (10) to be in the allowable range (see figure 1; ¶22, the waveform selection unit 18 raises a plurality of first-order differential waveforms obtained by the first-order differentiation… Then, assuming that the signal waveform showing the maximum peak corresponds to the reflected signal from the object to be measured 3, this signal waveform is selected; and ¶18, the signal data of the signal amplified by the first amplifier 13 is read from the storage unit 9, and the maximum value thereof corresponds to a predetermined saturation determination threshold value v3 (corresponding to the signal strength immediately before waveform saturation)).

Regarding claim 2, Imanishi teaches the signal processing device according to claim 1, wherein the branch section (7) is configured to generate the plurality of branch signals from a light reception signal by using a current mirror circuit (see figure 2, current mirror circuit comprising of transistors TR1, TR2, and TR3; and ¶15, the photocurrent of the light receiving element 6 generated in proportion to the light reception intensity can be equally supplied to the first and second amplifiers 13 and 14 without being attenuated).

Regarding claim 9, Imanishi teaches the signal processing device according to claim 1, wherein the determination section (10) is configured to use a saturation threshold to determine whether a value is in an input range of a conversion section (8), and the saturation threshold is set to a value smaller than an upper limit value of the input range (¶18, The determination unit 10 determines which of the signal amplified by the first amplifier 13 and the signal amplified by the second amplifier 14 is used for the distance measurement. In the operation, first, the signal data of the signal amplified by the first amplifier 13 is read from the storage unit 9, and the maximum value thereof corresponds to a predetermined saturation determination threshold value v3 (corresponding to the signal strength immediately before waveform saturation); and see ¶18-¶19 for further details).

Regarding claim 10, Imanishi teaches the signal processing device according to claim 1, further comprising a conversion section (8) configured to perform analog-digital conversion of a signal supplied through the individual path selected by the selection section (18) (see figure 1, A/D conversion unit 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (JP 2016014535 A) in view of Kimura et al. (USPGPub 20160274246 A1).

Regarding claim 3, Imanishi teaches a branch section configured to generate a plurality of branch signals (see figure 2, current mirror circuit comprising of transistors TR1, TR2, and TR3). However, Imanishi fails to explicitly teach wherein the branch section is configured to generate the branch signals by dividing a light reception signal by using a shunt circuit including a plurality of transistors that have different amplification factors and are connected in parallel to each other and to which the same bias voltage is applied.
	However, Kimura teaches wherein the branch section (2a) is configured to generate the branch signals by dividing a light reception signal by using a shunt circuit (2a) including a plurality of transistors (M1-MN) that have different amplification factors and are connected in parallel to each other and to which the same bias voltage is applied (see figure 2, shunt circuit 2a having transistors M1-MN; and ¶30, The current buffer 1a may be weighted with the size coefficient m of each of the transistors M.sub.1 to M.sub.N so as to change a variation function of a gain corresponding to the selection of switches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imanishi to incorporate the teachings of Kimura to make the branch section a shunt circuit as opposed to a current mirror because they are both used for the same purpose (see MPEP 2144.06 (II)).

Regarding claim 4, Imanishi as modified by Kimura teaches the signal processing device according to claim 3, wherein the branch section is configured to supply the bias voltage to the shunt circuit (Kimura 2a) through a regulation amplifier (Kimura 4) (Kimura, see figure 2, regulation amplifier 4).

Regarding claim 5, Imanishi teaches a plurality of individual paths created by a branch section (see figure 2, current mirror circuit comprising of transistors TR1, TR2, and TR3). However, Imanishi fails to explicitly teach wherein each of the plurality of individual paths further includes a hold circuit configured to integrate the branch signal that flows through the corresponding one of the plurality of individual paths.
	However, Kimura teaches wherein each of the plurality of individual paths further includes a hold circuit (6) configured to integrate the branch signal that flows through the corresponding one of the plurality of individual paths (¶52, The variable gain integrator 6 includes a switch unit 7 and a storage 8. The switch unit 7 includes N selection switches S.sub.s1 to S.sub.sN and an integration node 70, and outputs the sum of electric charges stored in the storage 8 as a voltage through the integration node 70. The storage 8 includes N capacitors C.sub.1 to C.sub.N and N reset switches S.sub.r1 to S.sub.rN, and performs current/voltage conversion (stores electric charges) and performs reset corresponding to the operation of each selection switch in the switch unit 7 and each reset switch).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imanishi to incorporate the teachings of Kimura to further include sample-and-hold circuits along the individual paths to remove noise from the branch signals, allowing for a higher quality image, depth map, or set of data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (JP 2016014535 A) in view of Murayama (USPGPub 20150244469 A1).

Regarding claim 11, Imanishi teaches a control section, a determination section, and a conversion section (see figure 1). However, Imanishi fails to explicitly teach wherein the control section is configured to generate, on the basis of a determination result obtained by the determination section, a high- order bit for a conversion result obtained by the conversion section.
	However, Murayama teaches wherein the control section (30) is configured to generate, on the basis of a determination result obtained by the determination section, a high-order bit for a conversion result obtained by the conversion section (32/33) (see figure 2, MCU containing the ADCs 32 and 33; and ¶42, Resolution of each of the ADCs 32 and 33 is, for example, 10 bits. In order to measure the received signal intensity of the signal of each wavelength in the optical transceiver, when resolution of about 14 bits is required in the ADC, in this embodiment, a dynamic range to be a ratio of a minimum value and a maximum value of an identifiable signal is extended by combining the ADCs 32 and 33 of which the resolution is 10 bits and measurement of received signal intensity in a desired range is realized without providing the ADC of which the resolution is 14 bits. In this way, a configuration that is advantageous to cost reduction is realized).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imanishi to incorporate the teachings of Murayama to further include a high-order bit in order to provide high resolution, allowing for high quality images, depth maps, signals, and/or data sets. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (JP 2016014535 A) in view of Dieguez Barrientos et al. (USPGPub 20180313688 A1).

Regarding claim 12, Imanishi teaches an output of data into a processor (see figure 1, distance calculation unit 12). However, Imanishi fails to explicitly teach a histogram generation section that generates a histogram showing a frequency distribution of intensities of the input signal by counting the number of occurrences of each conversion value in the conversion section.
	However, Dieguez Barrientos teaches a histogram generation section (1) that generates a histogram showing a frequency distribution of intensities of the input signal by counting the number of occurrences of each conversion value in the conversion section (11) (see figure 1; and ¶33-¶38, and in that the circuit is configured to carry out the following steps for generating the histogram: [a] during an event time interval corresponding to a bin, the plurality of event detectors generates a plurality of said event signals as a response to a plurality of external events, [b] the current injection module detects the event signals, [c] for each one of said event signals, the current injection module generates a corresponding current signal, and said current signal is injected in a capacitor assigned to the bin, and stored therein, [d] repeating steps [a] to [c] for each successive bin of the histogram, and reading the charge accumulated in each of the capacitors for the bin assigned to said capacitor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imanishi to incorporate the teachings of Dieguez Barrientos to further include a histogram generation section because this configuration allows high frame rates while maintaining a low profile of power consumption and fabrication costs (Dieguez Barrientos ¶38).

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art of record individually or combined fails to teach the signal processing device according to claims 5 and 1 as claimed, wherein each of the plurality of individual paths further includes a sample-and-hold circuit group including a plurality of sample-and-hold circuits configured to sample and hold an output of the hold circuit at different timings, and more specifically in combination with the control section is configured to cause the sample-and-hold circuit group to be operated so that a value held by the plurality of sample-and-hold circuits of the individual path caused to be selected by the selection section is sequentially and individually read and supplied to the selection section.
	Claim 8 is rejected for its dependency on claim 6. 

Regarding claim 7, the prior are of record individually or combined fails to teach the signal processing device according to claim 1 as claimed, wherein each of the plurality of individual paths further includes a voltage conversion circuit configured to convert the branch signal into a voltage signal, and a sample-and-hold circuit group including a plurality of sample- and-hold circuits configured to sample and hold, at different timings, a voltage signal outputted from the voltage conversion circuit; and more specifically in combination with the control section is configured to cause the sample-and-hold circuit group to be operated so that a value held by the plurality of sample-and-hold circuits of the individual path caused to be selected by the selection section is sequentially and individually read and supplied to the selection section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878